 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:18-po-00088-SAB

12                  Plaintiff,                         ORDER VACATING MOTION HEARING

13          v.

14   SANDI J. MCCOY,

15                  Defendant.

16

17          On November 11, 2019, a status hearing was held in this matter and a briefing scheduling

18 was entered for the parties to file pretrial motions. According to the briefing schedule, motions

19 were to be filed on March 26, 2020. The time to file has passed and no motions have been filed.
20 Therefore, the motion hearing is HEREBY VACATED. The trial confirmation hearing set for

21 April 16, 2020, at 10:00 a.m. before the undersigned remains on calendar.

22

23
     IT IS SO ORDERED.
24

25 Dated:     March 30, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
